UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2008 Date of reporting period: June 30, 2008 Item 1. Schedule of Investments: Putnam Prime Money Market Fund The fund's portfolio 6/30/08 (Unaudited) ASSET-BACKED COMMERCIAL PAPER (33.0%)(a) Yield (%) Maturity date Principal amount Value Atlantic Asset Securitization Corp. 2.805 7/10/08 $75,000,000 $74,947,500 Atlantic Asset Securitization Corp. 2.608 7/17/08 75,000,000 74,913,333 Atlantis One Funding Corp. 2.840 9/12/08 75,000,000 74,571,125 Atlantis One Funding Corp. 2.820 9/11/08 50,000,000 49,720,000 Atlantis One Funding Corp. 2.820 9/10/08 50,000,000 49,723,889 Atlantis One Funding Corp. 2.781 9/15/08 50,000,000 49,708,667 Atlantis One Funding Corp. 2.769 7/1/08 25,000,000 25,000,000 Atlantis One Funding Corp. 2.556 7/3/08 55,124,000 55,116,191 Beagle Funding, LLC 3.026 11/13/08 97,000,000 95,916,025 Beagle Funding, LLC 2.877 9/30/08 50,000,000 49,639,792 Beagle Funding, LLC 2.771 8/21/08 67,000,000 66,738,979 Bryant Park Funding, LLC 2.830 9/15/08 34,852,000 34,645,250 Bryant Park Funding, LLC 2.819 9/9/08 75,887,000 75,473,837 Bryant Park Funding, LLC 2.706 7/18/08 83,581,000 83,474,434 Citibank Credit Card Issuance Trust Dakota Notes 2.901 9/16/08 46,000,000 45,716,640 Citibank Credit Card Issuance Trust Dakota Notes 2.871 9/10/08 38,000,000 37,786,408 Citibank Credit Card Issuance Trust Dakota Notes 2.862 8/14/08 65,000,000 64,773,583 Citibank Credit Card Issuance Trust Dakota Notes 2.734 8/15/08 50,000,000 49,830,000 Enterprise Funding Co., LLC 2.772 8/14/08 120,000,000 119,600,944 Enterprise Funding Co., LLC 2.771 8/11/08 75,000,000 74,765,104 Enterprise Funding Co., LLC 2.682 8/20/08 69,370,000 69,112,753 Gemini Securitization Corp., LLC 3.017 7/2/08 50,000,000 49,995,833 Gemini Securitization Corp., LLC 2.901 9/23/08 87,000,000 86,415,360 Gemini Securitization Corp., LLC 2.713 8/14/08 46,750,000 46,595,725 Gemini Securitization Corp., LLC 2.710 7/31/08 40,000,000 39,910,000 Gemini Securitization Corp., LLC 2.655 7/8/08 50,800,000 50,773,824 Gemini Securitization Corp., LLC 2.621 7/9/08 71,000,000 70,958,820 Gemini Securitization Corp., LLC 2.598 8/25/08 45,000,000 44,822,625 Gotham Funding Corp. 2.627 7/14/08 122,500,000 122,384,462 LMA Americas, LLC 3.016 8/28/08 61,000,000 60,705,167 LMA Americas, LLC 2.979 8/7/08 75,000,000 74,771,063 LMA Americas, LLC 2.856 7/15/08 50,000,000 49,944,583 Old Line Funding Corp. 2.680 8/1/08 33,581,000 33,503,792 Old Line Funding Corp. 2.663 7/16/08 38,800,000 38,757,158 Old Line Funding Corp. 2.572 7/25/08 62,521,000 62,414,297 Old Line Funding Corp. 2.541 7/21/08 34,610,000 34,561,354 Sheffield Receivables 2.856 8/29/08 15,580,000 15,507,484 Sheffield Receivables 2.748 7/9/08 45,400,000 45,372,457 Starbird Funding Corp. 3.175 7/7/08 73,000,000 72,961,675 Starbird Funding Corp. 3.166 7/23/08 61,000,000 60,882,948 Starbird Funding Corp. 3.097 7/28/08 72,000,000 71,834,220 Starbird Funding Corp. 3.024 9/29/08 71,000,000 70,467,500 Starbird Funding Corp. 3.023 9/10/08 53,000,000 52,686,417 Starbird Funding Corp. 2.941 8/4/08 50,000,000 49,862,111 Starbird Funding Corp. 2.860 8/29/08 49,000,000 48,771,932 Starbird Funding Corp. 2.711 7/31/08 43,500,000 43,402,125 Three Pillars Funding Corp. 2.870 9/15/08 23,500,000 23,358,608 Three Pillars Funding Corp. 2.806 7/21/08 114,070,000 113,892,558 Three Pillars Funding Corp. 2.806 7/18/08 50,000,000 49,933,889 Three Pillars Funding Corp. 2.637 8/20/08 58,000,000 57,788,944 Thunder Bay Funding, Inc. 2.633 7/21/08 20,000,000 19,970,889 Tulip Funding Corp. 2.665 7/24/08 50,000,000 49,915,347 Tulip Funding Corp. 2.606 7/7/08 50,000,000 49,978,333 Variable Funding Capital Co., LLC 2.870 7/14/08 40,000,000 39,958,833 Victory Receivables Corp. 3.102 7/2/08 65,000,000 64,994,403 Victory Receivables Corp. 3.052 7/1/08 41,000,000 41,000,000 Victory Receivables Corp. 2.877 7/24/08 75,000,000 74,862,479 Victory Receivables Corp. 2.709 9/4/08 75,000,000 74,635,729 Victory Receivables Corp. 2.706 7/11/08 50,000,000 49,962,500 Victory Receivables Corp. 2.697 8/28/08 48,000,000 47,792,747 Victory Receivables Corp. 2.656 7/7/08 50,000,000 49,977,917 Victory Receivables Corp. 2.606 7/8/08 22,000,000 21,988,878 Windmill Funding Corp. 2.608 7/15/08 60,000,000 59,939,333 Windmill Funding Corp. 2.567 7/2/08 80,000,000 79,994,311 Windmill Funding Corp. 2.557 7/1/08 34,900,000 34,900,000 Working Capital Management Co. 2.952 7/1/08 32,000,000 32,000,000 Working Capital Management Co. 2.855 7/10/08 50,000,000 49,964,375 Working Capital Management Co. 2.806 7/15/08 154,736,000 154,565,920 Working Capital Management Co. 2.637 7/11/08 50,000,000 49,963,472 Working Capital Management Co. 2.637 7/8/08 44,605,000 44,582,190 Total asset-backed commercial paper (cost $4,055,359,041) CORPORATE BONDS AND NOTES (26.5%)(a) Yield (%) Maturity date Principal amount Value Allstate Life Global Funding II sr. notes FRN, Ser. MTN (M) 3.058 3/20/13 $112,000,000 $112,000,000 American Honda Finance Corp. 144A FRN, Ser. MTN1 2.840 4/14/09 75,000,000 75,000,000 American Honda Finance Corp. 144A FRN, Ser. MTN 2.796 6/12/09 35,000,000 34,956,600 Australia & New Zealand Banking Group, Ltd. 144A FRN (Australia) (M) 2.892 3/1/13 75,000,000 75,000,000 Banco Espanol de Credito S.A. 144A sr. unsub. unsec. notes FRN (Spain) 2.734 8/11/08 40,000,000 40,000,000 Bank of America N.A. sr. notes FRN, Ser. BKNT 2.920 7/25/08 16,700,000 16,697,816 Bank of America N.A. sr. unsec. notes FRN, Ser. BKNT (M) 3.208 4/3/14 40,000,000 40,000,000 Bank of America N.A. FRN, Ser. BKNT 2.716 8/11/08 50,000,000 50,000,000 Bank of Ireland 144A FRN, Ser. EXTC (Ireland) 2.666 9/12/08 45,000,000 45,000,000 Bank of Ireland sr. unsec. notes FRN, Ser. MTN (Ireland) 2.819 12/19/08 55,000,000 54,933,525 Bank of Ireland unsec. notes FRN, Ser. XMTN (Ireland) 2.492 9/19/08 25,000,000 25,000,112 Bank of New York Co., Inc. (The) 144A sr. unsec. notes FRN, Ser. XMTN 2.459 11/7/08 18,000,000 18,000,000 Bank of Nova Scotia 144A FRN, Ser. MTN (Canada) (M) 2.771 4/9/13 73,000,000 73,000,000 Bank of Scotland PLC 144A FRN, Ser. MTN* (United Kingdom) 2.448 10/8/08 22,000,000 22,000,000 BNP Paribas 144A FRN (France) 2.719 8/19/08 29,000,000 29,000,000 BP Capital Markets PLC company guaranty unsec. notes FRN (United Kingdom) (M) 2.791 12/10/12 50,000,000 50,000,000 Caisse Nationale des Caisses d'Epargne et de Prevoyance 144A FRB (France) 2.706 9/9/08 45,000,000 45,000,000 Citigroup Funding, Inc. company guaranty FRN, Ser. D 2.685 8/13/08 60,300,000 60,300,000 Commonwealth Bank of Australia 144A FRN (Australia) 2.501 9/23/08 20,000,000 20,000,000 Commonwealth Bank of Australia 144A sr. unsub. unsec. notes FRN (Australia) (M) 2.884 1/3/13 24,000,000 24,000,000 Credit Agricole S.A. 144A FRN (United Kingdom) 2.910 8/22/08 20,000,000 20,000,000 Credit Agricole S.A. 144A FRN (United Kingdom) 2.791 7/21/08 40,000,000 40,000,000 Danske Bank A/S 144A FRN (Denmark) 2.472 9/19/08 59,000,000 58,991,474 DnB NOR Bank ASA 144A FRN (Norway) 2.493 9/24/08 25,000,000 25,000,000 General Electric Capital Corp. sr. unsec. notes FRN, Ser. A 3.000 2/2/09 40,000,000 40,030,310 General Electric Capital Corp. sr. unsec. notes FRN, Ser. A 2.907 10/24/08 25,000,000 24,986,562 General Electric Capital Corp. sr. unsec. notes FRN, Ser. A 2.876 6/15/09 27,000,000 27,012,854 General Electric Capital Corp. sr. unsec. notes FRN, Ser. A 2.826 12/12/08 40,000,000 39,997,395 General Electric Capital Corp. sr. unsec. notes FRN, Ser. A 2.482 10/24/08 18,000,000 17,995,865 General Electric Co. sr. unsec. notes FRN 2.717 12/9/08 36,000,000 36,001,461 HSBC Finance Corp. FRN, Ser. * 2.541 9/24/08 55,000,000 54,919,961 HSBC USA, Inc. sr. unsec. notes FRN, Ser. * 2.481 10/15/08 19,000,000 19,000,000 IBM International Group Capital, LLC 144A company guaranty sr. notes FRN (International Business Machines Corp. (Letter of credit (LOC))) (M) 2.869 6/26/14 73,690,000 73,690,000 ING Bank NV 144A FRN (Netherlands) (M) 3.059 3/26/14 77,000,000 77,000,000 ING Bank NV 144A FRN, Ser. MTN (Netherlands) 3.138 6/15/09 75,000,000 75,000,000 ING USA Global Funding Trust FRN, Ser. MTN (M) 3.143 6/19/13 74,650,000 74,650,000 JPMorgan Chase & Co. sr. notes FRN, Ser. MTN 2.448 9/11/08 20,000,000 20,000,000 Lehman Brothers Holdings, Inc. FRN, Ser. MTNA 2.808 8/27/08 27,000,000 27,000,000 Lloyds TSB Group PLC 144A FRN, Ser. EXT (United Kingdom) 2.632 9/5/08 44,500,000 44,500,000 Merrill Lynch & Co., Inc. sr. unsec. notes FRN 2.641 8/15/08 45,000,000 45,000,000 Merrill Lynch & Co., Inc. sr. unsec. notes FRN, Ser. C 2.611 8/14/08 9,000,000 9,000,000 Merrill Lynch & Co., Inc. sr. unsec. notes FRN, Ser. MTN 2.621 8/22/08 25,000,000 25,000,000 Metropolitan Life Global Funding I 144A sr. notes FRN 3.085 4/13/09 75,000,000 75,000,000 Metropolitan Life Global Funding I 144A sr. unsub. notes FRN (M) 2.960 1/9/13 111,000,000 111,000,000 Monumental Global Funding III 144A FRN 2.851 1/15/09 56,000,000 56,000,000 National Australia Bank, Ltd. 144A FRN (Australia) (M) 2.882 2/6/14 55,000,000 55,000,000 National Australia Bank, Ltd. 144A FRB (Australia) 2.448 9/5/08 29,000,000 29,000,000 Nordea Bank AB 144A dep. notes FRN (Sweden) 2.468 10/10/08 18,000,000 18,000,000 Nordea Bank AB 144A unsec. notes FRN (Sweden) 2.438 10/8/08 15,000,000 15,000,000 Pacific Life Global Funding 144A FRN 2.690 11/7/08 50,000,000 50,000,000 Pacific Life Global Funding 144A sr. unsec. notes FRN (M) 2.984 2/9/13 80,000,000 80,000,000 Pricoa Global Funding I 144A FRN (M) 2.955 2/13/13 93,000,000 93,000,000 Pricoa Global Funding I 144A FRN 2.741 3/3/09 29,200,000 29,140,580 Principal Life Income Funding Trusts sr. unsub. notes FRN, Ser. MTN (M) 2.829 3/19/10 49,000,000 49,000,000 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 2.871 5/15/14 86,000,000 86,000,000 Royal Bank of Canada notes, Ser. DPNT (Canada) 3.875 5/4/09 24,874,000 25,098,025 Svenska Handelsbanken AB 144A FRN (Sweden) 2.938 8/6/09 55,000,000 55,000,000 Svenska Handelsbanken AB 144A sr. unsec. notes FRN (Sweden) (M) 3.200 5/23/14 71,000,000 71,000,000 Totta Ireland PLC 144A bank guaranty FRB (Portugal) 2.458 9/5/08 42,300,000 42,300,000 Toyota Motor Credit Corp. FRN, Ser. MTN 2.493 6/19/09 55,160,000 55,160,000 Toyota Motor Credit Corp. sr. unsec. notes FRN, Ser. B 2.430 6/26/09 77,400,000 77,400,000 Toyota Motor Credit Corp. sr. unsec. notes FRN, Ser. B 2.210 3/18/09 115,000,000 115,000,000 UniCredito Italiano 144A bank guaranty FRN (Ireland) 2.706 8/8/08 50,000,000 50,000,000 Wachovia Bank NA sr. unsec. notes FRN, Ser. BKNT 3.100 8/4/09 89,000,000 89,000,000 Wachovia Bank NA sr. unsec. notes FRN, Ser. BKNT 2.481 2/23/09 20,000,000 19,979,232 Wells Fargo Bank NA FRN, Ser. BKNT 2.633 5/28/09 74,660,000 74,660,000 Westpac Banking Corp. 144A FRN (Australia) 2.471 9/15/08 24,000,000 24,000,000 Westpac Banking Corp./NY 144A FRN 2.440 9/5/08 25,000,000 25,000,000 Total corporate bonds and notes (cost $3,254,401,772) COMMERCIAL PAPER (17.0%)(a) Yield (%) Maturity date Principal amount Value Bank of Ireland (Ireland) 2.749 8/15/08 $70,000,000 $69,761,125 Bank of Ireland (Ireland) 2.708 8/18/08 38,934,000 38,794,357 CBA (Delaware) Finance 2.769 7/3/08 70,500,000 70,489,229 Citigroup Funding, Inc. 3.201 8/25/08 40,000,000 39,807,500 Citigroup Funding, Inc. 2.972 9/25/08 75,000,000 74,471,458 Citigroup Funding, Inc. 2.822 8/15/08 75,000,000 74,737,500 Citigroup Funding, Inc. 2.800 8/21/08 73,930,000 73,638,839 Danske Corp. 2.527 7/15/08 21,000,000 20,979,420 Danske Corp. 144A FRN 2.756 12/15/08 40,000,000 40,000,000 DnB NOR Bank ASA (Norway) 3.021 12/29/08 21,000,000 20,687,473 DnB NOR Bank ASA (Norway) 3.001 10/27/08 75,000,000 74,273,562 Greenwich Capital Holdings 3.072 12/22/08 71,000,000 69,967,068 Greenwich Capital Holdings 3.066 10/17/08 54,000,000 53,510,760 Greenwich Capital Holdings 2.966 9/29/08 50,000,000 49,633,750 ICICI Bank, Ltd. (Bank Of America Corp. (LOC)) (India) 3.108 9/30/08 156,000,000 154,832,369 ICICI Bank, Ltd. (Fortis Bank SA/NV (LOC)) (India) 3.097 8/4/08 138,000,000 137,602,483 ICICI Bank, Ltd. (Bank Of America Corp. (LOC)) (India) 3.062 9/24/08 40,344,000 40,058,230 ICICI Bank, Ltd. (Bank Of America Corp. (LOC)) (India) 2.900 10/1/08 25,000,000 24,817,278 International Lease Finance Corp. 3.053 7/8/08 40,000,000 39,976,278 NATC California, LLC (Suntrust Bank (LOC)) 2.768 7/11/08 80,000,000 79,938,889 Royal Bank of Scotland Group PLC (United Kingdom) 2.913 10/20/08 70,000,000 69,380,558 Societe Generale 3.050 8/4/08 72,000,000 71,794,300 Societe Generale (France) 2.716 8/6/08 50,850,000 50,712,705 Swedbank AB (Sweden) 3.201 7/30/08 78,000,000 77,802,075 Swedbank AB (Sweden) 2.871 7/16/08 71,000,000 70,915,688 Swedbank Hypotek AB (Sweden) 2.713 7/10/08 90,000,000 89,939,250 UniCredito Italiano Bank Ireland PLC (Ireland) 3.122 7/17/08 25,000,000 24,965,556 UniCredito Italiano Bank Ireland PLC (Ireland) 3.013 8/7/08 72,000,000 71,778,740 UniCredito Italiano Bank Ireland PLC (Ireland) 2.727 9/26/08 75,000,000 74,512,438 Vehicle Services America (Bank of America Corp. (LOC)) 2.867 9/9/08 75,000,000 74,584,375 Westpac Banking Corp. 2.798 10/8/08 85,000,000 84,354,850 Westpac Securities NZ, Ltd. 144A FRN (United Kingdom) 3.366 1/28/09 75,000,000 74,870,093 Total commercial paper (cost $2,083,588,196) CERTIFICATES OF DEPOSIT (14.2%)(a) Yield (%) Maturity date Principal amount Value Abbey National Treasury Services PLC FRN 2.717 2/13/09 $74,000,000 $74,000,000 ABN Amro Bank N.V. (Netherlands) 2.840 9/5/08 75,000,000 75,018,823 Banco Santander SA (Spain) 3.060 10/22/08 75,000,000 75,002,318 Barclays Bank PLC/NY FRN 2.982 3/17/09 55,000,000 55,000,000 Barclays Bank PLC/NY FRN 2.881 2/23/09 76,000,000 76,000,000 Barclays Bank PLC/NY FRN 2.771 2/17/09 55,000,000 55,000,000 Barclays Bank PLC/NY 3.000 12/2/08 77,400,000 77,401,631 Calyon New York 2.800 11/17/08 74,400,000 74,400,000 Canadian Imperial Bank of Commerce/New York FRN 2.491 9/22/08 15,000,000 15,000,000 Deutsche Bank AG/New York NY FRN (M) 3.011 12/21/12 79,000,000 79,000,000 Dexia Credit Local/New York NY 2.950 7/18/08 38,000,000 38,000,178 Dexia Credit Local/New York NY FRN 2.433 9/29/08 35,100,000 35,079,602 National Australia Bank, Ltd. (Australia) 2.810 9/18/08 65,000,000 65,001,262 Natixis/New York NY 3.100 7/22/08 75,000,000 75,000,000 Nordea Bank Finland PLC/New York NY FRN 2.422 12/1/08 26,200,000 26,152,539 Nordea Bank Finland PLC/New York NY FRN 2.418 7/29/08 50,000,000 49,992,193 Royal Bank of Canada/New York NY 2.810 9/26/08 69,000,000 69,001,655 Royal Bank of Scotland PLC/New York NY 2.950 11/17/08 100,000,000 100,003,803 Societe Generale NA 2.840 9/30/08 75,000,000 75,000,000 Societe Generale/New York 2.710 8/12/08 72,000,000 72,000,834 Societe Generale (France) 3.100 12/22/08 72,000,000 72,000,000 Swedbank AB FRN 2.420 9/8/08 65,000,000 64,973,992 Unicredito Italiano London (United Kingdom) 3.010 12/10/08 80,000,000 80,003,546 UniCredito Italiano/New York NY 3.260 12/24/08 75,000,000 75,003,607 UniCredito Italiano/New York NY 3.010 10/21/08 57,000,000 57,001,747 UniCredito Italiano/New York NY 2.890 8/13/08 75,000,000 75,000,444 Wachovia Bank NA FRN 2.693 1/27/09 57,000,000 57,000,000 Total certificates of deposit (cost $1,742,038,174) TIME DEPOSITS (3.5%)(a) Yield (%) Maturity date Principal amount Value Bank of Tokyo-Mitsubishi UFJ, Ltd. (Cayman Islands) 3.750 7/1/08 KYD 75,000,000 $75,000,000 BNP Paribas/Cayman Islands (France) 2.750 7/1/08 KYD 100,000,000 100,000,000 Deutsche Bank AG/Grand Cayman (Germany) 2.800 7/1/08 KYD 73,000,000 73,000,000 Royal Bank of Canada/Cayman Island (Canada) 2.750 7/1/08 KYD 180,000,000 180,000,000 Total time deposits (cost $428,000,000) REPURCHASE AGREEMENTS (2.9%)(a) Principal amount Value Interest in $250,000,000 tri-party repurchase agreement dated June 30, 2008 with Deutsche Bank Securities, Inc., due July 1, 2008 maturity value of $250,018,750 for an effective yield of 2.70% (collateralized by various corporate bonds and notes with coupon rates ranging from zero % to 7.75% and due dates ranging from July 7, 2008 to June 29, 2099, valued at $262,500,001) $250,000,000 $250,000,000 Interest in $100,000,000 tri-party repurchase agreement dated June 30, 2008 with Merrill Lynch & Co., Inc. due July 1, 2008 maturity value of $100,007,583 for an effective yield of 2.73% (collateralized by various corporate bonds and notes with coupon rates ranging from 1.75% to 11.75% and due dates ranging from June 1, 2009 to August 17, 2040, valued at $105,001,401) 100,000,000 100,000,000 Total repurchase agreements (cost $350,000,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (2.5%)(a) Yield (%) Maturity date Principal amount Value Fannie Mae sr. unsec. notes FRN 2.747 7/28/09 $73,000,000 $72,977,716 Federal Home Loan Bank unsec. bonds FRB 2.377 3/13/09 95,000,000 95,000,000 Federal Home Loan Bank unsec. bonds FRB, Ser. 1 2.505 5/13/09 66,000,000 66,000,000 Freddie Mac unsec. notes FRN 2.461 9/21/09 73,000,000 73,000,000 Total U.S. government agency obligations (cost $306,977,716) MUNICIPAL BONDS AND NOTES (1.0%)(a) Yield (%) Maturity date Rating(RAT) Principal amount Value CO Hsg. & Fin. Auth. VRDN Ser. A-1, Class 1 (M) 2.750 11/1/36 VMIG1 $8,285,000 $8,285,000 (Single Fam.), Ser. C-2, Class I (M) 2.750 11/1/35 VMIG1 5,320,000 5,320,000 (Single Fam.), Ser. A-1, Class I (M) 2.750 11/1/34 VMIG1 19,480,000 19,480,000 (Single Fam.), Ser. C-1, Class I (M) 2.750 11/1/32 VMIG1 19,975,000 19,975,000 (Single Fam. Mtge.), Ser. B-2 (M) 2.750 11/1/33 VMIG1 17,380,000 17,380,000 (Single Fam. Mtge.), Ser. C-1, Class I (M) 2.750 11/1/36 VMIG1 34,915,000 34,915,000 PA Hsg. Fin. Agcy. VRDN (Single Fam. Mtge.), Ser. 99D (M) 2.650 4/1/38 VMIG1 19,835,000 19,835,000 Total municipal bonds and notes (cost $125,190,000) TOTAL INVESTMENTS Total investments (cost $12,345,554,899) (b) Key to holding's currency abbreviations KYD Cayman Islands Dollar USD / $ United States Dollar NOTES (a) Percentages indicated are based on net assets of $12,273,373,322 . (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at June 30, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at June 30, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at June 30, 2008 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (M) The security's effective maturity date is less than one year. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Variable Rate Demand Notes (VRDN), Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at June 30, 2008. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at June 30, 2008 (as a percentage of Portfolio Value): United States 73.5% Ireland 3.7 United Kingdom 3.2 Sweden 3.2 Canada 3.0 India 2.9 France 2.4 Australia 2.4 Netherlands 1.8 Norway 1.0 Spain 0.9 Cayman Islands 0.6 Germany 0.6 Denmark 0.5 Portugal 0.3 Total 100.0% Security valuation The valuation of the funds portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: August, 28 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07513 ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2008 Date of reporting period: June 30, 2008 Item 1. Schedule of Investments: Putnam Municipal Money Market Fund has not commenced investment operations as of June 30, 2008 Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: August, 28 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2008
